Citation Nr: 1612557	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  11-10 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes with leg amputation, as a substitute claimant.

2.  Entitlement to service connection for bilateral leg amputation, as a substitute claimant.

3.  Entitlement to service connection for a kidney disability, as a substitute claimant.

4.  Entitlement to service connection for a psychiatric disability, to include depression, as a substitute claimant.

5.  Entitlement to service connection for high blood pressure, as a substitute claimant.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1967.  He died in April 2009.  The appellant was his surviving spouse, who was a substitute claimant pursuant to 38 U.S.C. §§ 5121 and 38 C.F.R. §§ 3.1000 and 3.1010.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office.


FINDING OF FACT

The Board received verification from the Social Security Administration (SSA) that the appellant died in February 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, in February 2016, the Board received verification from the SSA that the appellant died in February 2016, which was during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of the appeal or to any derivative claim brought by any other survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  See 38 U.S.C.A. § 5121A; 38 C.F.R. §§ 3.1010, 20.1302.  A request for substitution must be filed with the agency of original jurisdiction (AOJ) not later than one year after the date of the appellant's death.  38 C.F.R. § 3.1010(g)(5).  If the AOJ grants the request to substitute, the case will assume its original place on the Board's docket.  38 C.F.R. §§ 20.1302(a), 20.900(a)(2).


ORDER

The appeal is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


